                              UNITED STATES DISTRIC COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                      )
                                              )
                                              )
               v.                             )
                                              )
PABLO L. RIVERA,                              )     Docket No. 19-cr-40007-TSH
                                              )
       Defendant.                             )
                                              )
____________________________________




                    Findings and Order on Defendant’s Motion to Suppress

                                      February 3, 2020


                                           Introduction

   The Defendant Pablo L. Rivera moves to suppress the fruits of a warrantless search of his

motor vehicle and subsequent statements that he made on February 8, 2019. For the reasons set

forth below that Motion is granted.

                                                  Facts

   On February 8, 2019, Rivera was driving his motor vehicle westbound on Route 84, in

Sturbridge, Massachusetts. Massachusetts State Police Trooper Louissaint stopped that motor

vehicle for traveling in the left lane of the highway when the center lane was open for travel, in

violation of Massachusetts General Law Chapter 89 § 4B. When asked for his motor vehicle

license, Rivera told the trooper that he did not have a driver’s license, only a Massachusetts

Identification Card. After confirming that Rivera did not have a valid Massachusetts driver’s
license, Trooper Louissant ordered Rivera to exit his vehicle and told him he would be given a

criminal summons for being an unlicensed operator of a motor vehicle. He also told him that the

vehicle would need to be towed, but that because he was not under arrest he could accompany

the vehicle by riding in the tow truck to the tow lot.

   While awaiting the tow truck’s arrival Trooper Louissaint conducted an inventory search of

the vehicle, allegedly pursuant to State Police General Orders affecting towing and vehicle

inventory. As part of that inventory the trooper searched a backpack in the rear hatch of the

vehicle and found drugs, packaging materials, and scales which are the subject of this motion.

After the drugs in the backpack were found, the trooper asked Rivera what the brown rock-like

substance in the backpack was, and the Defendant replied that it was salt. The Defendant also

seeks to suppress this statement.

                                             Discussion

   The Defendant argues that the search of the vehicle pursuant to the inventory exception was

not a valid exercise of the community caretaking function that inventory searches honor. The

Fourth Amendment protects “the right of the people to be secured in their persons, houses,

papers, and effects, against reasonable searches and seizures.” A warrantless search is per se

unreasonable, “subject only to a few specifically established and well delineated exceptions.”

Arizona v. Gant 556, U.S. 332, 209, Katz v. U.S, 389, U.S. 347, 357, (1967). One of the

recognized exception to the warrant requirement is an inventory search of a motor vehicle.

Colorado v. Bertine, 479 U.S. 367, 371 (1987); S. Dakota v. Opperman, 428 U.S. 364, 372

(1976). In order for an inventory search of the motor vehicle to be valid it must be conducted

pursuant to a standard police procedure or policy. An inventory search of a vehicle is primarily

conducted for three reasons: “the protection of the owner’s property, while it remains in police
custody, the protection of the police against claims or disputes over lost or stolen property, the

protection of the police from potential danger.” S. Dakota v. Opperman 428, U.S. 364, 369

(1976).

   In this case Trooper Louissaint conducted his inventory search pursuant to the Massachusetts

State Police Inventory search Policy documented in General Order TRF-10 which states:

          “Any vehicle ordered towed, or in the custody of the Department, shall be inventoried
          and properly documented in order to protect:
             • the vehicle and its contents;
             • the department, the tow company against false claims of lost, stolen, or
                 vandalized property; and
             • the member(s) and the public from dangerous items that might be in the vehicle.”

That same order also counsels that “a motor vehicle inventory need not be taken if the vehicle is .

. . disabled with the operator and/or occupants present and is towed at their request.”

   The reasonableness of an inventory search depends on the balancing of the “intrusion on the

individual’s Fourth Amendment interest against its promotion of legitimate governmental

interest.” Illinois v. Lafayette 462, U.S. 640, 644, (1983). Thus, it is axiomatic that the inventory

policy should honor the community caretaking function in a manner that is the least restrictive of

the Defendant’s Fourth Amendment Rights. Here Rivera was not under arrest and had been

advised by the trooper that he could accompany his vehicle in the tow truck. The Defendant’s

property was not at risk, because the Defendant was accompanying his vehicle and the vehicle was

never in police custody. Police safety was not compromised because the Defendant was seated on

a guard rail awaiting the tow truck. I therefore find that the search of the motor vehicle went

beyond the community caretaker’s function and exceeds the exception to the warrant requirement.

   The Defendant further moves to suppress from the introduction in the evidence against him

statements that he made in response to questions the trooper asked upon the discovery of the drugs

in the backpack. When the trooper asked the Defendant what the brown rock-like substance was
the Defendant replied that it was salt. The trooper did not administer Miranda warnings prior to

questioning him and the Defendant seeks to suppress those statements. When challenged evidence

is acquired by police after some initial Fourth Amendment violation, the evidence is said to be

“fruit of the poisonous tree” when it has been come at by exploitation of that illegality. Wong Sun

v. U.S., 371 U.S. 471, 488 (1963). Once the primary illegality of the search has been granted, the

question becomes whether the chain of causation proceeding from the unlawful conduct has been

interrupted by some intervening circumstances so as to purge the primary “taint” of illegality. U.S.

v. Crews, 445 U.S. 463, 471 (1980). Since I am finding that the search that uncovered the backpack

was unlawful, I further find that any statements that the Defendant made after being confronted

with the illegally seized backpack are the fruit of the poisonous tree. Accordingly, the Defendant’s

Motion to Suppress the Evidence Seized in the backpack and any statements made as a result of

that are granted. 1



                                                               /s/ Timothy S. Hillman__________
                                                               Timothy S. Hillman
                                                               United States District Court Judge




1
 The backpack was searched a second time several days after the initial search at the scene. The fruits of this
warrantless search are likewise suppressed under Wong Sun.
